
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



PERFICIENT INC.



FIRST AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT


        THIS FIRST AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT (the
"Agreement") is entered into as of June 26, 2002, by and among Perficient, Inc.,
a Delaware corporation (including its successors, the "Company"), the holders of
the Company's Series A Preferred Stock (the "Series A Preferred Stock") set
forth on Exhibit A hereto and the holders of the Company's Series B Preferred
Stock (the "Series B Preferred Stock") set forth on Exhibit B hereto. All of the
holders of the Series A Preferred Stock and the Series B Preferred Stock shall
be referred to hereinafter as the "Investors" and each individually as an
"Investor."


RECITALS


        WHEREAS, the Company and each of the Investors have entered into one of
the following agreements: (a) the Convertible Preferred Stock Purchase
Agreement, dated as of December 30, 2001, pursuant to which such Investors have
purchased an aggregate of up to 2,200,000 shares of Series A Preferred Stock and
warrants to purchase up to 1,100,000 shares of Common Stock of the Company (the
"Series A Purchase Agreement") or (b) the Convertible Preferred Stock Purchase
Agreement, dated as of the date hereof, pursuant to which such Investors may
purchase an aggregate of up to 2,777,500 shares of Series B Preferred Stock and
warrants to purchase up to 1,388,750 shares of Common Stock of the Company (the
"Series B Purchase Agreement" and, together with the Series A Purchase
Agreement, the "Purchase Agreements");

        WHEREAS, the holders of Series A Preferred Stock entered into the
Investor Rights Agreement dated as of December 30, 2001;

        WHEREAS, the Investors requested that the Company extend to them
registration rights, information rights and other rights as set forth below as a
condition of purchasing the shares of Series A Preferred Stock and the Series B
Preferred Stock;

        WHEREAS, the holders of Series A Preferred Stock wish to amend and
restate the original Investor Rights Agreement to include the holders of
Series B Preferred Stock, and to provide for such additional terms as provided
for herein;

        NOW, THEREFORE, in consideration of the mutual promises,
representations, warranties, covenants and conditions set forth in this
Agreement and the investment of the Investors in the Series A Preferred Stock
and the Series B Preferred Stock, the parties mutually agree as follows:


SECTION 1. GENERAL


1.1Definitions. As used in this Agreement the following terms shall have the
following respective meanings:

        "2M" means 2M Technology Ventures, L.P.

        (a)    "Common Stock" means common stock of the Company, par value
$.001, and the capital stock of the Company into which such common stock may be
converted or changed.

        (b)    "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (c)    "Form S-3" means such form under the Securities Act as in effect
on the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

        (d)    "Holder" means any Series A Holder or Series B Holder.

--------------------------------------------------------------------------------


        (e)    "Holders" means, collectively, the Series A Holders and the
Series B Holders.

        (f)    "Initial Closing" has the meaning given such term in the Purchase
Agreement.

        (g)    "Option Closing" has the meaning given such term in the Purchase
Agreement.

        (h)    "Option Shares" has the meaning given such term in the definition
of Shares below.

        (i)    "Purchase Agreement" has the meaning given to such term in the
Recitals to this Agreement.

        (j)    "Register," "registered," and "registration" refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document by the SEC.

        (k)    "Registrable Securities" means, collectively, the Series A
Registrable Securities and the Series B Registrable Securities.

        (l)    "Registrable Securities then outstanding" shall be the number of
shares determined by calculating the total number of shares of the Company's
Common Stock that are Registrable Securities and either (a) are then issued and
outstanding or (b) are issuable pursuant to then exercisable or convertible
securities.

        (m)    "Registration Expenses" shall mean all expenses incurred by the
Company in complying with Sections 2.2, 2.3 and 2.4 hereof, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, reasonable fees and disbursements of a
single special counsel for the Holders, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the compensation of regular employees of the Company which shall
be paid in any event by the Company).

        (n)    "SEC" or "Commission" means the Securities and Exchange
Commission.

        (o)    "Securities Act" shall mean the Securities Act of 1933, as
amended.

        (p)    "Selling Expenses" shall mean all underwriting discounts and
selling commissions applicable to a sale.

        (q)    "Series A Holder" shall mean any person owning of record Series A
Registrable Securities that have not been sold to the public or any assignee of
record of such Series A Registrable Securities in accordance with Section 2.7
hereof.

        (r)    "Series B Holder" shall mean any person owning of record Series B
Registrable Securities that have not been sold to the public or any assignee of
record of such Series B Registrable Securities in accordance with Section 2.7
hereof.

        (s)    "Series A Registrable Securities" means (a) Common Stock of the
Company issued or issuable upon conversion of the Series A Shares; (b) Common
Stock of the Company issued or issuable upon exercise of the Warrants sold by
the Company in connection with the sale of the Series A Shares; and (c) any
Common Stock of the Company issued as (or issuable upon the conversion or
exercise of any warrant, right or other security which is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
such above described securities. Notwithstanding the foregoing, Series A
Registrable Securities shall not include any securities sold by a person to the
public pursuant to a registration statement or Rule 144 or sold in a private
transaction in which the transferor's rights under Section 2 of this Agreement
are not assigned.

        (t)    "Series B Registrable Securities" means (a) Common Stock of the
Company issued or issuable upon conversion of the Series B Shares; (b) Common
Stock of the Company issued or issuable upon exercise of the Warrants sold by
the Company in connection with the sale of the Series B Shares; (c) the 300,000
shares of Common Stock of the Company purchased by 2M from Steven Papermaster

2

--------------------------------------------------------------------------------


on the date of the Initial Closing; (d) the 100,000 shares of Common Stock of
the Company purchased by 2M from Robert Anderson on the date of the Initial
Closing; (e) the 100,000 shares of Common Stock of the Company purchased by 2M
from Bryan Menell on the date of the Initial Closing; and (f) any Common Stock
of the Company issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, such
above described securities. Notwithstanding the foregoing, Series B Registrable
Securities shall not include any securities sold by a person to the public
pursuant to a registration statement or Rule 144 or sold in a private
transaction in which the transferor's rights under Section 2 of this Agreement
are not assigned.

        (u)    "Series A Shares" has the meaning given such term in the
definition of Shares below.

        (v)    "Series B Shares" has the meaning given such term in the
definition of Shares below.

        (w)    "Shares" shall mean (i) the shares of the Company's Series A
Preferred Stock owned by the Investors listed on Exhibit A hereto and their
permitted assigns (the "Series A Shares") and (ii) the shares of the Company's
Series B Preferred Stock (a) owned by the Investors listed on Exhibit B hereto
and their permitted assigns or (b) purchased at the Option Closing (the "Option
Shares") by 2M (including its successors) and its affiliates and permitted
assigns (collectively, the "Series B Shares").

        (x)    "Stockholders" shall mean the holders of the issued and
outstanding Common Stock.

        (y)    "Warrants" shall mean the Stock Purchase Warrants to purchase
initially one share of Common Stock at a price of $2.00 per share, issued in
connection with the sale of the Series A Preferred Stock and the Series B
Preferred Stock.


SECTION 2. REGISTRATION; RESTRICTIONS ON TRANSFER


2.1Restrictions on Transfer.

(a)Each certificate representing Shares or Registrable Securities shall (unless
otherwise permitted by the provisions of the Agreement) be stamped or otherwise
imprinted with a legend substantially similar to the following (in addition to
any legend required under applicable state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT") AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS
NOT REQUIRED.

(b)The Company shall be obligated to reissue promptly unlegended certificates at
the request of any holder thereof if the holder shall have obtained an opinion
of counsel (which counsel may be counsel to the Company) reasonably acceptable
to the Company to the effect that the securities proposed to be unlegended may
lawfully be so disposed of without registration, qualification or legend.

(c)Any legend endorsed on an instrument pursuant to applicable state securities
laws and the stop transfer instructions with respect to such securities shall be
removed upon receipt by the Company of an order of the appropriate blue sky
authority authorizing such removal.



2.2Automatic Registration. (a)(i)    The Company shall, within 5 days of the
receipt of the Required Shareholder Approval, as defined in the Series B
Purchase Agreement, give notice (the "Initial Notice") to all

3

--------------------------------------------------------------------------------

Series B Holders. Subject to the conditions of this Section 2.2, such Series B
Holders shall have the right, by giving written notice to the Company within
15 days after their receipt of the Initial Notice, to elect to have included in
a Registration Statement on Form S-3 to be filed by the Company such of their
Registrable Securities as such Series B Holders may request in such notice of
election, and the Company shall file, within 30 days of the date of the Initial
Notice, a registration statement covering the resale of all Registrable
Securities that such Series B Holders request to be registered in such notice of
election; provided, however, that the Company shall not be required to effect a
registration pursuant to this Section 2.2(a)(i) prior to the date that is
30 days following the receipt of the Required Shareholder Approval.

(ii)    The Company shall, within 15 days of the Option Closing, give notice
(the "Option Notice") to all Series B Holders. Subject to the conditions of this
Section 2.2, such Series B Holders shall have the right, by giving written
notice to the Company within 15 days after their receipt of the Option Notice,
to elect to have included in a Registration Statement on Form S-3 to be filed by
the Company such of their Registrable Securities as such Series B Holders may
request in such notice of election, and the Company shall file, within 30 days
of the date of the Option Notice, a registration statement covering the resale
of all Registrable Securities that such Series B Holders request to be
registered in such notice of election; provided, however, that the Company shall
not be required to effect a registration pursuant to this
Section 2.2(a)(ii) prior to the date that is 30 days following the Option
Closing.

(b)If, in either of the cases described in clauses (a)(i) or (a)(ii) above, the
Company shall furnish to the Holders a certificate signed by the Chairman of the
Board stating that in the good faith judgment of the Board of Directors, it
would be seriously detrimental to the Company and its stockholders for the
Registration Statement required to be filed by the Company pursuant to
Section 2.2(a)(i) or 2.2(a)(ii) above, as applicable, to be effected at such
time, the Company shall have the one-time right to defer each such filing for a
period of not more than 90 days after the date of the receipt of the Required
Shareholder Approval or the Option Closing, as applicable.



2.3Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with the registration,
qualification or compliance pursuant to Section 2.2 herein shall be borne by the
Company. All Selling Expenses incurred in connection with the registrations
hereunder shall be borne by the applicable Holders selling the securities, as
the case may be. Notwithstanding the foregoing, the applicable Holders shall be
solely responsible for the fees and expenses of any counsel retained by the
individual Holders in connection with such registration and any transfer taxes
or Selling Expenses incurred by the applicable Holders in connection therewith.

2.4Obligations of the Company. In connection with the registration of
Registrable Securities pursuant to Section 2.2 hereunder, the Company shall:

(a)Use its best efforts to cause such registration statement to become effective
and to keep such registration statement effective until the applicable Holder or
Holders have completed the distribution thereof, including but not limited to
the Company maintaining eligibility to register its securities on Form S-3.

(b)Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in paragraph (a)

4

--------------------------------------------------------------------------------

above, including such amendments and supplements as may be necessary for the
applicable Holders to sell their Registrable Shares in an underwritten offering.

(c)Furnish to the applicable Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them.

(d)Use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the applicable Holders;
provided, that, the Company shall not be required in connection therewith or as
a condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

(e)In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering, and otherwise cooperate with the
applicable Holders as requested in connection with such offering, including,
without limitation causing its Chief Executive Officer and Chief Financial
Officer to participate in a "road show" in connection with such underwritten
offering.

(f)Notify each applicable Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.

(g)Use its best efforts to furnish, on the date that such Registrable Securities
are delivered to the underwriters for sale, if such securities are being sold
through underwriters, (i) an opinion, dated as of such date, of the counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, and (ii) a letter dated as of such
date, from the independent certified public accountants of the Company, in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering addressed to the
underwriters.

(h)Cause the Registrable Securities to be listed or included on each securities
exchange on which similar securities are then listed or included.



2.5Furnishing Information. It shall be a condition precedent to the obligations
of the Company to take any action pursuant to Section 2.2, that the selling
Holders shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities and such other information as shall be required to effect the
registration of their Registrable Securities and otherwise comply with the
Securities Act.

2.6Indemnification. In the event any Registrable Securities are included in a
registration statement under Section 2.2:

(a)To the extent permitted by law, the Company will indemnify and hold harmless
each Holder and the partners, officers, directors, member, managers and
stockholders of each Holder, any underwriter (as defined in the Securities Act)
for such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law,

5

--------------------------------------------------------------------------------

insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a "Violation") by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such registration statement. The Company
will pay as incurred to each such Holder, partner, officer, director, member,
manager, stockholder, underwriter or controlling person any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action arising from or
related to a Violation (subject to recoupment if this indemnification is
determined to be inapplicable); provided however, that the indemnity agreement
contained in this Section 2.6(a) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable in any such case for any
such loss, claim, damage, liability or action to the extent that it arises out
of or is based upon a Violation which occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by such Holder, partner, officer, director, member, manager,
stockholder, underwriter or controlling person of such Holder.

(b)To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected, severally and not
jointly, indemnify and hold harmless the Company, each of its directors, its
officers and each person, if any, who controls the Company within the meaning of
the Securities Act, any underwriter and any other Holder selling securities
under such registration statement or any of such other Holder's partners,
members, managers, directors, officers or stockholders or any person who
controls such Holder, against any losses, claims, damages or liabilities to
which the Company or any such person may become subject under the Securities
Act, the Exchange Act or other federal or state law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereto) arise out of or
are based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder under an instrument duly executed
by such Holder and stated to be specifically for use in connection with such
registration; and each such Holder will pay as incurred any legal or other
expenses reasonably incurred by the Company or any such person in connection
with investigating or defending any such loss, claim, damage, liability or
action if it is judicially determined that there was such a Violation; provided,
however, that the indemnity agreement contained in this Section 2.6(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Holder,
which consent shall not be unreasonably withheld; provided further, that in no
event shall any indemnity under this Section 2.6 exceed the net proceeds from
the offering received by such Holder.

(c)Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the

6

--------------------------------------------------------------------------------

indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if materially prejudicial to its ability to
defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 2.6, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.6.

(d)If the indemnification provided for in this Section 2.6 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any losses, claims, damages or liabilities referred to herein, the indemnifying
party, in lieu of indemnifying such indemnified party thereunder, shall to the
extent permitted by applicable law contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the Violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by a Holder hereunder exceed
the net proceeds from the offering received by such Holder.

(e)The obligations of the Company and Holders under this Section 2.6 shall
survive completion of any offering of Registrable Securities in a registration
statement and the termination of this Agreement. No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.



2.7Assignment of Registration Rights. The right to cause the Company to register
Registrable Securities pursuant to this Section 2 may be assigned by a Holder to
a transferee or assignee of Registrable Securities (and any such assignee or
transferee shall thereafter be deemed a Holder under this Agreement) which
(a) is a subsidiary, parent, general partner, limited partner, retired partner,
member, retired member or affiliate of a Holder, (b) is a Holder's immediate
family member or trust for the benefit of an individual Holder or immediate
family members, (c) acquires at least 50,000 shares of Registrable Securities
(as adjusted for stock splits, combinations and similar events), or (d) acquires
50% or more the Registrable Securities purchased by such Holder pursuant to the
Purchase Agreement; provided, however, (i) the transferor shall, within ten
(10) days after such transfer, furnish to the Company written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned and (ii) such transferee shall
agree to be subject to all restrictions set forth in this Agreement by executing
a counterpart signature page hereto (which shall not be deemed to be an
amendment hereto).

7

--------------------------------------------------------------------------------

2.8Amendment of Registration Rights. Any provision of this Section 2 may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), in accordance
with Section 4.6 of this Agreement. Any amendment or waiver effected in
accordance herein shall be binding upon each Holder and the Company. By
acceptance of any benefits under this Section 2, Holders of Registrable
Securities hereby agree to be bound by the provisions hereunder.

2.9"Market Stand-Off" Agreement. Each Holder hereby agrees that such Holder
shall not sell or otherwise transfer or dispose of any Common Stock (or other
securities) of the Company held by such Holder (other than those included in the
registration) for a period specified by the representative of the underwriters
of Common Stock (or other securities) of the Company, if any, not to exceed one
hundred eighty (180) days following the effective date of a registration
statement of the Company filed under the Securities Act in connection with a
firm commitment underwritten public offering; provided that all officers and
directors of the Company and each holder of at least 1% of the Company's voting
securities enter into similar agreements. Each Holder agrees to execute and
deliver such other agreements as may be reasonably requested by the Company or
the underwriter which are consistent with the foregoing or which are necessary
to give further effect thereto. The provisions of this Section 2.9 shall not
apply to any registration statement related solely to securities offered under
any employee benefit plan, including any registration statement filed on
Form S-8 and similar or successor forms, or any registration statement relating
to a transaction subject to Rule 145 under the Securities Act and filed on
Form S-4 and similar or successor forms.

2.10Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration under Rule 144
or any similar or analogous rule, the Company agrees to use its best efforts to
file with the SEC, in a timely manner, all reports and other documents required
to be filed by the Company under the Exchange Act and to furnish each Holder,
upon request, a written statement as to its compliance with such requirements
and such other reports and documents as the Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing it to sell any
Registrable Securities without registration.


SECTION 3. COVENANTS OF THE COMPANY


3.1Basic Financial Information and Reporting.

(a)The Company will maintain true books and records of account in which full and
correct entries will be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with generally
accepted accounting principles consistently applied, and will set aside on its
books all such proper accruals and reserves as shall be required under generally
accepted accounting principles consistently applied.

(b)Within 90 days after the end of each fiscal year of the Company, the Company
will furnish each Holder an audited consolidated balance sheet of the Company,
as at the end of such fiscal year, and an audited consolidated statement of
income and an audited consolidated statement of cash flows of the Company, for
such year, all prepared in accordance with generally accepted accounting
principles consistently applied.

(c)If the following information is not made available generally by the Company
in filings with the SEC, the Company will furnish each Holder within 45 days
after the end of the first three quarterly accounting periods in each fiscal
year, a balance sheet of the Company as of the end of each such quarterly
period, and statements of income, cash flows and stockholders equity of the
Company for such period and for the current fiscal year to date, prepared in
accordance

8

--------------------------------------------------------------------------------

with GAAP, with the exception that no notes need be attached and year end audit
adjustments may not have been made.

(d)Upon the request of an Investor who beneficially owns in excess of 250,000
Shares, the Company will furnish to such Investor, prior to the beginning of a
fiscal year an annual budget and operating plans for such fiscal year (and if so
requested, any subsequent revisions thereto)



3.2Inspection Rights. Each Holder shall have the right to visit and inspect any
of the properties of the Company or any of its subsidiaries, and to discuss the
affairs, finances and accounts of the Company or any of its subsidiaries with
its officers, and to review such information as is reasonably requested all at
such reasonable times and as often as may be reasonably requested; provided,
however, that the Company shall not be obligated under this Section with respect
to a competitor of the Company or with respect to information which the Board of
Directors determines in good faith is confidential and should not, therefore, be
disclosed.

3.3Confidentiality of Records. Each Holder agrees to use, and to use its best
efforts to insure that its authorized representatives use, the same degree of
care as such Holder uses to protect its own confidential information to keep
confidential any information furnished to it which the Company identifies in
writing as being confidential or proprietary (so long as such information is not
in the public domain), except that such Holder may disclose such proprietary or
confidential information to any partner, subsidiary or parent of such Holder for
the purpose of evaluating its investment in the Company as long as such partner,
subsidiary or parent is advised of, and agrees to comply with, the
confidentiality provisions of this Section 3.3.

3.4Indemnification with respect to Holders; Advancement. Subject to Section 2.6
hereof, the Company hereby agrees to hold harmless and indemnify the Holders,
the Holders' direct and indirect subsidiaries, affiliated entities and
corporations, and each of their partners, officers, directors, members,
managers, employees, stockholders, agents, and representatives (collectively,
referred to as the "Holder Indemnitees") against any and all expenses (including
attorneys' fees), damages, judgments, fines, amounts paid in settlements, or any
other amounts that an Holder Indemnitee incurs as a result of any claim or
claims made against him or it in connection with any threatened, pending or
completed action, suit, arbitration, investigation or other proceeding arising
out of, or relating to the compliance by the Company of its obligations under
this Agreement.

        The Company's indemnity obligations set forth above are subject to the
Holders providing prompt written notice of a claim. The Company shall control
the defense of any such action and, at its discretion, may enter into a
stipulation of discontinuance or settlement thereof; provided that the Company
may not discontinue any action or settle any claim in a manner that does not
unconditionally release the Holders without the Holders' prior written approval.
The Holders shall, at the Company's expense and reasonable request, cooperate
with the Company in any such defense and shall make available to the Company at
the Company's expense all persons and documents (excluding attorney/client or
attorney work product materials) reasonably required by the Company in the
defense of any such action. The Holders may, at their expense, assist in such
defense.

        The Company's liability to any Holder Indemnitee under this section
shall be limited to the amount received by the Company from such Holder
Indemnitee, and the Company's aggregate cumulative liability under this Section
shall be limited to the amount received by the Company pursuant to the
transactions contemplated by this Agreement.

3.5Election of Director. Immediately following the Closing under the Series B
Purchase Agreement, and continuing until such shares of Series B Preferred Stock
are released to the Investors purchasing such shares or the Company, the
Investors purchasing such shares of Series B Preferred Stock shall have the
right to designate to the Board of Directors one member who shall be elected by
the Board of Directors to fill a vacancy created therein substantially in
accordance with the

9

--------------------------------------------------------------------------------

terms of the Certificate of Designation, Rights and Preferences of Series B
Preferred Stock as if the Series B Shares were outstanding.

3.6Reservation of Common Stock. Subject to obtaining approval of the
Stockholders, the Company will at all times reserve and keep available such
number of shares of Common Stock as is issuable upon the conversion of the
Series A Preferred Stock, the Series B Preferred Stock and the exercise of the
Warrants.


SECTION 4. MISCELLANEOUS


4.1Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware as applied to agreements among Delaware residents
entered into and to be performed entirely within Delaware.

4.2Survival. Except as expressly provided herein, the representations,
warranties, covenants and agreements made herein shall survive any investigation
made by any Holder and the closing of the transactions contemplated hereby. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.

4.3Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto
and shall inure to the benefit of and be enforceable by each person who shall be
a holder of Registrable Securities from time to time; provided, however, that
prior to the receipt by the Company of adequate written notice of the transfer
of any Registrable Securities specifying the full name and address of the
transferee, the Company may deem and treat the person listed as the holder of
such shares in its records as the absolute owner and holder of such shares for
all purposes, including the payment of dividends.

4.4Entire Agreement. This Agreement, the Exhibits and Schedules hereto, the
Series A Preferred Stock Purchase Agreement between the Holders party thereto
and the Company and the other documents delivered pursuant thereto, and the
Series B Preferred Stock Purchase Agreement between the Holders party thereto
and the Company and the other documents delivered pursuant thereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and no party shall be liable or bound to any other in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

4.5Severability. In case any provision of the Agreement shall be invalid,
illegal, or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

4.6Amendment and Waiver.

(a)Except as otherwise expressly provided, this Agreement may be amended or
modified only upon the consent of (i) the Company, (ii) the holders of at least
a majority of the Series A Preferred Stock and (iii) the holders of at least a
majority of the Series B Preferred Stock.

(b)Except as otherwise expressly provided, the obligations of the Company and
the rights of the Holders under this Agreement may be waived only with the
consent of (i) the holders of at least a majority of the Series A Preferred
Stock and (ii) the holders of at least a majority of the Series B Preferred
Stock.



4.7Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power, or remedy accruing to any Holder, upon any breach, default or
noncompliance of the Company under this

10

--------------------------------------------------------------------------------

Agreement shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of any similar breach, default or noncompliance
thereafter occurring. It is further agreed that any waiver, permit, consent or
approval of any kind or character on any Holder's part of any breach, default or
noncompliance under the Agreement or any waiver on such Holder's part of any
provisions or conditions of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, by law or otherwise afforded to Holders,
shall be cumulative and not alternative.

4.8Notices and Consents. All notices and consents required or permitted
hereunder must be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by facsimile if
sent during normal business hours of the recipient; if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the party to be notified at the address as set forth on the signature pages
hereof or Exhibit A hereto or at such other address as such party may designate
by ten (10) days advance written notice to the other parties hereto.

4.9Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

4.10Attorneys' Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

4.11Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this INVESTOR
RIGHTS AGREEMENT as of the date set forth in the first paragraph hereof.

    PERFICIENT, INC.
 
 
By:
/s/  JOHN T. MCDONALD      

--------------------------------------------------------------------------------

Name: John T. McDonald
Title: Chairman
7600-B N. Capital of TX Highway
Austin, TX 78731


INVESTORS:

Daniel Hilliard


________________________________


Hilliard Limited Partnership


         By: ____________________________

11

--------------------------------------------------------------------------------


____________________________
By:


Daniel Hilliard TTEE Flint Trust Amended 6/19/98 UA DTD
12/20/97 FBO Wallace J Hilliard


By:____________________________
Name:
Title:


Julie A. Maccoux & Neal J. Maccoux JT TEN


By:____________________________
Name:
Title:


Andrew Hilliard


____________________________



Hilliard Family Foundation Inc.


By:____________________________
Name:
Title:


Daniel Hilliard TTEE Wallace J. Hilliard Irrevocable Trust UA DTD 10/25/99


By:____________________________
Name:
Title:


Paul Hilliard


____________________________



Chris Cline


____________________________



Richard Chernick


____________________________


12

--------------------------------------------------------------------------------



Frederick Seipp


____________________________



Ralph Worthington


____________________________



Watershed-Perficient, LLC


By:   /s/  DAVID S. LUNDEEN      

--------------------------------------------------------------------------------

    Name: David Lundeen     Title: Managing Member    
WWC Capital Fund, L.P.
 
 
By:
 
WWC CAPITAL MANAGEMENT, LLC

--------------------------------------------------------------------------------


 
 
 
 
/s/  MICHAEL T. CROMWELL      
 
 

--------------------------------------------------------------------------------

    By:        
Samuel J. Fatigato
 
 


--------------------------------------------------------------------------------


 
 
John T. McDonald
 
 
/s/  JOHN T. MCDONALD      

--------------------------------------------------------------------------------


 
 
Eric Simone

--------------------------------------------------------------------------------


 
 
Jalak Investments BV
 
 
By:
 


--------------------------------------------------------------------------------


 
  Name:     Title:    
2M TECHNOLOGY VENTURES, L.P.
 
 
By:
 
2M TECHNOLOGY GROUP, L.L.C.,
its general partner
 
 
By:
 


--------------------------------------------------------------------------------


 
      Name:         Title:    

13

--------------------------------------------------------------------------------


Exhibit A



Investor


Daniel Hilliard
Hilliard Limited Partnership
Daniel Hilliard TTEE Flint Trust Amended 6/19/98 UA DTD 12/20/97 FBO Wallace J
Hilliard
Julie A. Maccoux & Neal J. Maccoux JT TEN
Andrew Hilliard
Hilliard Family Foundation Inc.
Daniel Hilliard TTEE Wallace J. Hilliard Irrevocable Trust UA DTD 10/25/99
Paul Hilliard
Chris Cline
Richard Chernick
Frederick Seipp
Ralph Worthington
Watershed-Perficient, LLC
WWC Capital Fund, L.P.
Samuel J. Fatigato
John T. McDonald
Eric Simone
Jalak Investments BV

--------------------------------------------------------------------------------


Exhibit B



Investor


2M Technology Ventures, L.P.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



PERFICIENT INC.
FIRST AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT
RECITALS

SECTION 1. GENERAL


SECTION 2. REGISTRATION; RESTRICTIONS ON TRANSFER


SECTION 3. COVENANTS OF THE COMPANY


SECTION 4. MISCELLANEOUS


INVESTORS: Daniel Hilliard


Hilliard Limited Partnership


Daniel Hilliard TTEE Flint Trust Amended 6/19/98 UA DTD 12/20/97 FBO Wallace J
Hilliard


Julie A. Maccoux & Neal J. Maccoux JT TEN


Andrew Hilliard


Hilliard Family Foundation Inc.


Daniel Hilliard TTEE Wallace J. Hilliard Irrevocable Trust UA DTD 10/25/99


Paul Hilliard


Chris Cline


Richard Chernick


Frederick Seipp


Ralph Worthington


Watershed-Perficient, LLC



Exhibit A

Investor



Exhibit B

Investor

